Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding the applicant’s arguments on pages 10-17 directed at the rejection of claim 1 under 35 U.S.C. 103:
	Regarding the applicants arguments on pages 12-13, the applicant argues that Laliberte integrates the text-message into the background image. Examiner respectfully disagrees, Laliberte and does not find a single recitation indicating as the applicant argued “and then integrating the text-message INTO the background image”, 0037; of Laliberte teach integrating the text into an image format to be posted, because the user in Fig 23 is posting an image post and can be seen in the right hand of the user interface, but nothing suggests the backround image is modified and altered by inserting inside the actual background image the users text. Laliberte places an image into the background of the post, and the users content can be overlayed as is recited [0047;0118], that is Laliberte creates an image format post, with a background image, and overlayed on the background image is the users text.
	
	Applicant further argues on pages 13-14 that the Office Action maps external content in Laliberte as “one or more keywords” of claim 1. Examiner points to the office actions and asks the applicant where in the office action was “external content” mapped to “one or more keywords”. Examiner respectfully disagrees and points to Final Office Action dated 02/25/2022, where the examiner explicitly maps the “one or more keywords” to “keywords in a users composed social media” message. (0138; In yet other examples, the integration engine may rather extract usable information from the text-based message itself to automatically select an appropriate background image reflective of the message's mood, emotion or intent, to name a few. For example, in the post 2304 of FIG. 23, the integration engine automatically identifies the user's use of the sad face emoticon or shortcut keys, such as :(, and thus integrates the user's message into a background sad face image 2306 or other image invoking sadness or disappointment as reflective of the emotion intended by user's message. On the other hand, should the user insert a smiley face into their message, a correspondingly happy background image may be selected instead for integration. Other examples based current or custom text-based emoticon and/or shortcut keys will be readily appreciated by the skilled artisan to form part of the present disclosure. Similarly, the integration engine may be configured to otherwise recognize certain keywords in a user's text message and select an appropriate background image accordingly. Furthermore, where a text-based posting is longer than an otherwise allowable text-based posting for the sharing platform at hand (e.g. tweets longer than 140 characters), the integration engine may facilitate such postings by allowing the message to be posted in its full length in an image format, which would only be restricted, for example, by the amount of text one could be reasonably expected to read within a single image post.)

	Regarding the applicants arguments on page 15 directed at the combination of Wei and Laliberte, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Wei and Laliberte are directed at methods for assisting a user select images for posting to social media networks, and sharing images and videos, therefore the combination is proper. 

	Regarding applicants arguments on pages 15-16, the applicant argues that Wei teaches the selecting element of claim 1, and Laliberte as teaching the selecting element. Examiner respectfully notes that this is considered to be “double teaching”, that is both references teach the selecting element, and is not an “alternate rejection”, and further shows how the combination of references can be connected based on how they operate similarly. Further, the applicant argues that Laliberte does not teach the media content associated with a current environment. Examiner respectfully disagrees as Laliberte teaches 
	(0133; [0133] In other examples, for instance as shown in FIG. 21, the user-specific integrated externally-directed content item may be automatically selected as a function of the user's geographical location to integrally reference this geographical location or area in the content item or again promote a local branch or venue associated with this location and related to the sponsor in questions.)
(0138; “In other examples, the system may be configured to integrate the text-message in a dynamically selected user-related image, selected for example as a function of the time of day (e.g. night time vs. daytime scenery), user location (e.g. recognizable city skyline or backdrop, country flag or emblem, recognizable venue icon such as a sports arena, restaurant or the like, etc.) … In yet other examples, the integration engine may rather extract usable information from the text-based message itself to automatically select an appropriate background image reflective of the message's mood, emotion or intent, to name a few. For example, in the post 2304 of FIG. 23, the integration engine automatically identifies the user's use of the sad face emoticon or shortcut keys, such as :(, and thus integrates the user's message into a background sad face image 2306 or other image invoking sadness or disappointment as reflective of the emotion intended by user's message. ”. That is the selection can be based on the users location, as well as based on text which the user can reference what the users current location is and therefore Laliberte does disclose selection based on the environment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding independent claims 1, 11, and 20, the claim recites “wherein the one or more keywords are not added to the selected one or more media files”. The examiner has respectfully reviewed the specification and respectfully finds no explicit disclose for the following limitation. Disclosure is necessary in order to determine the scope of the limitation. For example does not “not added to the selected one or more media files” cover, overlaying, inserting the image as a background of a post, or is it referring to explicit modification of the actual image file.
	The examiner suggests the claim make clear that the terminal may parse to-be-shared words of a user into keywords involving time and a place, and keywords related to time and a task, and select 
a media file matching these keywords.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 4-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the selection conditions" in lines 26, and 28.  There is insufficient antecedent basis for this limitation in the claim. The examiner is unsure if the applicant is referring to “one or more preset selection conditions”. Applicant is advised to keep language consistent. The scope of “one or more preset selection conditions” is different from “selection conditions”. For purposes of examination the examiner interprets the “selection conditions” to be “one or more preset selection conditions” and therefore can be one singular selection condition.
Regarding claims 2, 10, 11, 12, 13, and 20 inherit the same rejection as claim 1 above for reciting similar limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 9-12, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS 11/19/2018 foreign reference #3 Wei et al. (CN 105005597 A) in view of Laliberte (US 20160359987 A1)

Regarding claim 1, Wei teaches a media file sharing method, ([0001] image processing and sharing method) comprising: 
generating, by a processor of a terminal, a plurality of media files including media files having media contents associated with a current external environment of the terminal;(the current day of the year) ([0047] selecting a plurality of images that were taken on the same day last year)
determining, by the processor of the terminal, at least one of a current place of the terminal and a current event that occurs in the current external environment of the terminal; (current day of the year) ( examiner notes the limitation is at least one of the examiner maps to a current event that occurs in the current external environment of the terminal [0047] where the system determines the current day and selects content from the year before on the same date; examiner is equating the date as being a “current event” that is occurring in the “current external environment”)
Wei does not explicitly disclose determining, by the processor of the terminal, one or more preset selection conditions for selecting one of more of the plurality of media files,
 wherein the one or more preset selection conditions include one or more keywords,
 wherein the keywords are provided by a user input and are associated with the at least one of the current place and the current event
and within text that is to be shared by a user on a social platform, 
and wherein the one or more keywords are not added to the selected one or more media files  
analyzing, by the processor of the terminal, the media contents of the plurality of media files according to the selection conditions;
 selecting, by the processor of the terminal, the one or more media files satisfying the selection conditions 
 	and sharing the selected one or more media files.
In an analogous art Laliberte teaches determining, by the processor of the terminal, one or more preset selection conditions for selecting one of more of the plurality of media files, (0138; selecting an image based on user input of text that is to be added to the post, the integration engine automatically analyzes the users text and therefore is equivalent to “preset”; examiner notes the language of one or more preset selection conditions will be interpreted as one condition)
 wherein the one or more preset selection conditions include one or more keywords, (0039; 0138; selecting an image based on keywords in a user’s composed social media message, that is to be posted)
wherein the keywords are provided by a user input (0039; 0138; selecting an image based on keywords in a users composed social media message) 
and are associated with the at least one of the current place and the current event (0138; the image is selected based on the users composed text, which can include information such as users location, and furthermore as seen in images such as Fig 24 exam results which are equivalent to a current event)
and within text that is to be shared by a user on a social platform, (0039; 0138; selecting an image based on keywords in a users composed social media message, the composed social media message is to be shared on the social platform or even multiple social platforms)
and wherein the one or more keywords are not added to the selected one or more media files (0138; the image is placed in the background of the text; Examiner notes that the text is not added into the media file, the media file is placed in the background of the post and therefore is equivalent to one or more keywords are not added to the selected image)
analyzing, by the processor of the terminal, the media contents of the plurality of media files according to the selection conditions; (0138; determining which image fits the best based on the condition; examiner notes selections conditions are one or more and examiner interprets one preset selection conditions)
 	selecting, by the processor of the terminal, the one or more media files satisfying the selection conditions ; (0138; determining and selecting the image that fits the best based on the condition)
 and sharing the selected one or more media files (0039; 0138; determining and selecting the image that fits the best based on the condition, and adding the image to the post to be shared and posting the image on social media)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei to include a plurality of conditions for selecting an image to be shared in the social media post as is taught by Laliberte 
The suggestion/motivation for doing so is to better image sharing [0002-0006]

Regarding claim 2, Wei in view of Laliberte teach teaches the method according to claim 1, and is disclosed above, Wei does not teach but Laliberte teaches wherein the selection conditions comprise a relationship between a media file and the current place of terminal (0138; selecting an image based on the location of the user)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei to include selecting an image based on users current location as is taught by Laliberte 
The suggestion/motivation for doing so is to better image sharing [0002-0006]

Regarding claim 9, Wei in view of Laliberte teach the method according to claim 1, and is disclosed above, Wei does not explicitly disclose but Laliberte teaches wherein before sharing the selected one or more media files, the method further comprises 25receiving a confirmation instruction from the user to confirm sharing of the selected one or more media files (0046; 0060; 0072; 0115; The user can preview the generated post and confirm posting prior to the content being shared)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei to include confirming by the user sharing of the content as is taught by Laliberte 
The suggestion/motivation for doing so is to better image sharing [0002-0006]

Regarding claim 10, Wei in view of Laliberte teach the method according to claim 1, and is disclosed above, Wei further teaches wherein before determining the selection conditions, the method further comprises 30receiving a trigger operation for triggering media file sharing ([0005-0008; 0015] receiving a selection (equivalent to receiving a trigger operation) of a target photo library for selecting and sharing photos)

Regarding claim 11, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))
Regarding claim 12, the claim inherits the same rejection as claims 2 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))
Regarding claim 18, the claim inherits the same rejection as claim 9 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))
	Regarding claim 19, the claim inherits the same rejection as claim 10 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))
	Regarding claim 20, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form of a non-transitory computer readable medium claim Wei teaches ([0024] mobile device is a smart phone which includes non-transitory computer readable medium)

Regarding claim 21, Wei in view of Laliberte teach the method according to claim 1, and is disclosed above, Wei does not explicitly teach but Laliberte teaches wherein the one or more preset selection conditions further include at least one of the following: (0133; 0138; selection of the user related image content; examiner notes the language “one of the following” requiring only one of the following limitations to be mapped)
a collection place of any of the plurality of media files that is the same as the current place of the terminal;
the contents of any of the plurality of media files (user related image) related to the current place of the terminal(function of the users current location); (0133; 0138; selection of the user related image content is selected as a function of the users current location)
the contents of any of the plurality of media files related to the current external environment of the terminal;
and the contents of any of the plurality of media files related to the current event that occurs in the current external environment of the terminal.  

	Regarding claim 22, the claim inherits the same rejection as claim 21 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))

Regarding claim 23, the claim inherits the same rejection as claim 21 for reciting similar limitations in the form of a non-transitory computer readable medium claim Wei teaches ([0024] mobile device is a smart phone which includes non-transitory computer readable medium)

Claim 7-8, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS 11/19/2018 foreign reference #3 Wei et al. (CN 105005597 A) in view of Laliberte (US 20160359987 A1) in view of Ubillos et al. (US 20130239063 A1)

 10Regarding claim 7, Wei in view of Laliberte teach the method according to claim 1, and is disclosed above, Wei in view of Laliberte do not disclose wherein before sharing the selected one or more media files, the method further comprises: receiving from the user a deletion instruction for deleting a media file from the selected one or more media files, deleting, from the selected one or more media files, the media file indicated by the deletion instruction 
In an analogous art Ubillos teaches receiving from the user a deletion instruction for deleting a media file from the selected one or more media files, deleting, from the selected one or more media files, the media file indicated by the deletion instruction ([0015; 0145; Fig 66] removing the images from the selected group of images, removing them from selected group being equivalent to deleting)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei in view of Laliberte to include different methods for deselecting images as is taught by Ubillos
The suggestion/motivation for doing so is to each operations with multiple images [0002-0003

Regarding claim 8, Wei in view of Laliberte teach the method according to claim 7, and is disclosed above, Wei in view of Laliberte do not disclose wherein after deleting, from the selected one or more media files, the media file indicated by the deletion instruction, the method further comprises: receiving, from the user, an adding instruction for adding a media file; and, 20using a selected media file that is not deleted and the media file that is added by the user as the selected one or more media files
In an analogous art Ubillos teaches after deleting, from the selected one or more media files, the media file indicated by the deletion instruction, the method further comprises: receiving, from the user, an adding instruction for adding a media file; (image); ([0411] selecting the thumbnail for a threshold duration;)
and, 20using a selected media file that is not deleted (images not removed) and the media file that is added by the user (image added to the selected set) as the selected one or more media files([0448] removing an image from the selected set) (to create a selected set to be acted upon) ([0411] selecting by the user a thumbnail of an image to be added to a group of images, by selecting the thumbnail for a threshold duration) removing the images from the selected group of images, removing them from group; 0514; 0525-0527; the user can create a journal image using the group of selected images; the user can also share an album of the selected images (equivalent to the to be shared media file))
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei in view of Laliberte to include different methods for adding images as is taught by Ubillos
The suggestion/motivation for doing so is to each operations with multiple images [0002-0003]

	Regarding claim 16, the claim inherits the same rejection as claim 7 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))
	Regarding claim 17, the claim inherits the same rejection as claim 8 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 105005597 A) in view of Laliberte (US 20160359987 A1) as applied to claim 1 above, and further in view of Inoue et al. (US 20140056541 A1)
	
Regarding claim 4, Wei in view of Laliberte teach the method according to claim 1, and is disclosed above, Wei further teaches wherein after selecting the one or more media files satisfying the selection conditions, the method further comprises:
upon a quantity of selected media files exceeding a specified quantity, ([0079-0080] when the photo sharing set (the set of images to be shared) is a large number of photos greater than the pre-set number of photos for sharing)
selecting a number of the selected media files that is less than or equal to the specified quantity, ([0079-0083] selecting a number of pre-set number of images (equivalent to whose quantity is less than or equal to the specified quantity) to be shared based on [0046] matching parameters such as a preset time;)
and wherein the specified quantity is less than or equal to a maximum quantity of media files that are allowed to be shared by the terminal at a time. ([0079-0080] selecting and sharing a number of pre-set number of images (equivalent to whose quantity is less than or equal to the specified quantity) to be shared based on [0046] matching parameters such as a preset time;)
Wei in view of Laliberte do not explicitly teach wherein the selection is according to a priority sequence that indicates time intervals between collection times and a current time of the terminal in an ascending order, 
In an analogous art Inoue  teaches upon a quantity of selected media files exceeding a specified quantity, ([0079-0080] when the photo sharing set (the set of images to be shared) is a large number of photos greater than the pre-set number of photos for sharing; [0200] the selected content exceed a predetermined number)
selecting a number of the selected media files that is less than or equal to the specified quantity, ([0079-0083; 0123-0126] selecting a number of pre-set number of images/files/folders less than the predetermined number (equivalent to whose quantity is less than or equal to the specified quantity) to be shared based on [0046] matching parameters such as a preset time;)
wherein the selection is according to a priority sequence that indicates time intervals between collection times and a current time of the terminal in an ascending order, ([0045; Claim 21; 0068-0071] ordering media content based on ascending order of priority based on the current time and the time of creation)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei in view of Laliberte to include ordering content based on a time interval and priority as is taught by Inoue
The suggestion/motivation for doing so is to be able to better provide relevant content based on criteria [0006-0007]

Regarding claim 13, the claim inherits the same rejection as claim 4 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 105005597 A) in view of Laliberte (US 20160359987 A1) as applied to claim 1 above, and further in view of Bryant et al. (US 20140372902 A1).

Regarding claim 5, Wei in view of Laliberte teach the method according to claim 1, and is disclosed above, Wei in view of Laliberte do not explicitly disclose wherein sharing the selected one or more media files comprises sharing the selected one or more media files to at least one online social group based on a historical record of 28sharing a same media file to a group
In an analogous art Bryant teaches wherein sharing the selected one or more media files comprises sharing the selected one or more media files to at least one online social group based on a historical record of 28sharing a same media file to a group ([0020-0024] sharing by the user photographs with a group of users based on the users sharing history on a social application such as such as Facebook.TM.,LinkedIn.TM., Twitter.TM)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei to include sharing media based on sharing history as is taught by Bryant
The suggestion/motivation for doing so is to provide better sharing experience by utilizing sharing history

	Regarding claim 14, the claim inherits the same rejection as claim 5 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))


Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 105005597 A) in view of Laliberte (US 20160359987 A1) as applied to claim 1 above, and further in view of Ables (US 20160149991 A1)

Regarding claim 6, Wei in view of Laliberte teach the method according to a claim 1, and is disclosed above, Wei in view of Laliberte do not explicitly teach wherein sharing the selected one or more media files comprises:  5parsing content of the selected one or more media files, determining a word description matching the content of the selected one or more media files; and sharing the selected one or more media files and the word description matching the content of the selected one or more media files.  
In an analogous art Ables teaches wherein sharing the selected one or more media files comprises:  5parsing content of the selected one or more media files, ([0037] parsing the batch file to be uploaded)
determining a word description matching the content of the selected one or more media files; ([0037] based on the parsing determining meta-data and attributes such as title, keywords, authors etc of the files) and 
sharing the selected one or more media files and the word description matching the content of the selected one or more media files ([0037] uploading the batch file and the extracted meta-data to the online document management system)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei in view of Laliberte to include analyzing media to be shared based on parsed content of the media as is taught by Ables
The suggestion/motivation for doing so is to provide a better sharing experience by using the content of the media

	Regarding claim 15, the claim inherits the same rejection as claim 6 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. IDS 12/23/2021 Foreign Patent Documents Reference 1: WO2010093953A2: 
[0019] At a block 310, the system searches for available media files that satisfy the search strategy. The system may search for media files stored locally in the mobile device (e.g. stored in flash memory or in a hard or optical drive) or stored remotely (e.g., such as in storage areas accessible via a network-accessible server, computer, or other mobile device). The media files may be stored in an organized fashion (e.g., database, a media-sharing service accessible via an API) or an unorganized fashion. For example, the system may use appropriate APIs to search for media files located in a social networking account, such as a Facebook, Flikr, or MySpace account.
[0026] At block 340, the system selects one or more media files having the highest relevancy score from the media files identified by the search. The media files having the highest relevancy scores are presumed to be of the highest relevance or interest to the user. At decision block 345, the system analyzes whether the selected media files have a relevancy score above a threshold value. If no media file has a relevancy score above the threshold value, the system loops back to block 322 to modify the search strategy and search for additional media files. If at least one media file has a relevancy score above the threshold value, the system proceeds to a block 350. At block 390, the system presents on the mobile device one or more media files having a highest relevancy score above the threshold value. By selecting only those media files have a relevancy score above a threshold value, the system tries to ensure that the presented media files will be highly relevant to the user.
[0027] If presenting more than one media file to the user at block 390, the system may present media files that are unrelated to each other or may present media files that are related to each other. For example, the system may select a sequence of media files that all are associated with a common event and which exceed the threshold value. When presenting the media files to the user, the-system may automatically step through the sequence of media files or may allow the user to manually step through the sequence of media files. If presented to the user automatically, the system may step through the media files based on time, distance, or other metric. For example, if the media files are pictures, the system may display each picture for 15 seconds before switching to the next picture. As another example, as the user approaches the Seattle Space Needle, the system may present a series of media files that relate to the Space Needle and may present a different media file as user moves closer to the Space Needle. When presenting sets of media files, not all of the media files need to be of the same format. For example, the system might display three pictures, then a video, then play a song to the user, before displaying a few more pictures.

	Jacobs et al. US 20080154931 A1: A system and method for automated layout of collaboratively selected images within a compilation for printing, viewing, etc. The images may be drawn from any number of albums owned by various users, and have associated rankings reflecting the users' behavior regarding the images (e.g., viewing, printing, recommending). Some number of images is selected for the compilation (e.g., the highest ranked images) and the images are arranged into chapters that correspond to the albums in which they are located. Within each chapter, images are ordered by time and grouped into clusters of related images (e.g., close in time, same event, same subject). Page templates are used to determine how many images to place on a page, and may be designed or redesigned so that the prominence (e.g., size) of each image corresponds to its ranking. The chapters, pages and/or images may be augmented with titles or captions.

	Fork et al. (US 20130204866 A1): Techniques are disclosed for ordering images. The technique includes receiving a request, the request including keywords and parameters specifying desired image characteristics. Further, the technique includes identifying a set of images responsive to the request based on a match of the keywords to tags associated with objects depicted in the set of images. Finally, the technique includes determining an ordering of the identified set of images by comparing the received parameters with metadata fields associated with respective tags of the objects and returning an indication of the set of images and the determined ordering of the images.

	Young (US 8341219 B1): Sharing data based on tagging is disclosed. Sharing includes associating a tag with a contact, identifying an object to which the tag is assigned, and sending object data associated with the object to the contact. Assigning a tag is disclosed. Assigning includes receiving an object from a contact, identifying a tag associated with the contact, and assigning the tag to the object.

	Liu et al. (US 20040267740 A1): An image retrieval system performs both keyword-based and content-based image retrieval. A user interface allows a user to specify queries using a combination of keywords and examples images. Depending on the input query, the image retrieval system finds images with keywords that match the keywords in the query and/or images with similar low-level features, such as color, texture, and shape. The system ranks the images and returns them to the user. The user interface allows the user to identify images that are more relevant to the query, as well as images that are less or not relevant to the query. The user may alternatively elect to refine the search by selecting one example image from the result set and submitting its low-level features in a new query. The image retrieval system monitors the user feedback and uses it to refine any search efforts and to train itself for future search queries. In the described implementation, the image retrieval system seamlessly integrates feature-based relevance feedback and semantic-based relevance feedback.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451